United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, RESERVOIR REGULATION &
WATER QUALITY SECTION, Portland, OR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1607
Issued: April 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2011 appellant filed an appeal from a February 8, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her request for reconsideration as
it was untimely filed and did not establish clear evidence of error. Because more than 180 days
has elapsed between the issuance of the last merit decision on January 4, 2010 and the filing of
this appeal on June 28, 2011, the Board lacks jurisdiction to review the merits of the case.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction only over the nonmerit issue in this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board further notes that it does not have jurisdiction over the issue of whether OWCP properly denied
review of the written record as OWCP’s decision denying such review was issued on March 21, 2010, more than
180 days prior to June 28, 2011, when appellant filed this appeal. Accordingly, the Board does not have jurisdiction
to review this decision. 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether appellant’s request for reconsideration of the merits was untimely
filed and failed to present clear evidence of error.
On appeal, appellant contends that OWCP’s August 21, 2006 loss of wage-earning
capacity (LWEC) determination is erroneous because the position exceeded her restrictions as set
by her physician and asked the Board to reverse OWCP’s decision denying modification of this
LWEC decision. She objected to the medical report upon which OWCP based its decision as she
argued that it was grossly inconsistent. Appellant further alleged that denial of her request for
review of the written record was improper.
FACTUAL HISTORY
On July 26, 1991 appellant, then a 37-year-old hydrological technician, filed an
occupational disease claim alleging that while working the keyboard with her right hand she
suffered numbness and tingling sensation in her right hand and pain in her neck. OWCP initially
accepted her claim for cervical strain and bilateral carpal tunnel syndrome. Subsequently, it
accepted the claim for cervical spondylosis with myelopathy. OWCP paid medical and
compensation benefits.
On July 17, 2006 OWCP proposed reducing appellant’s compensation as it found that
appellant was no longer totally disabled but rather partially disabled, and had the capacity to earn
wages as an information clerk. By decision dated August 21, 2006, it finalized its proposed
reduction of her compensation effective that date.
By letter dated July 29, 2007 and received by OWCP on February 25, 2008, appellant
filed a request for hearing before OWCP’s Branch of Hearings and Review. OWCP denied
appellant’s request for hearing, by decision of March 25, 2008, finding it was untimely filed and
that it could equally be handled through the reconsideration process.
By oral request, appellant requested information on how to appeal or set aside her
August 21, 2006 wage-earning capacity decision. OWCP forwarded that information to her on
November 26, 2008. Appellant filed a letter with OWCP, received on December 22, 2008,
which discusses her capacity to work.
On February 12, 2009 OWCP denied appellant’s request to set aside the wage-earning
capacity decision of August 21, 2006 as she had not established any of the criteria for
modification. Following appellant’s March 11, 2009 request for an oral hearing before an
OWCP hearing representative, by decision dated September 22, 2009, the hearing representative
remanded the case. The hearing representative found that although the selected position was
within appellant’s medical restrictions and vocational abilities and that there was no evidence
that the original decision was erroneous, the case was remanded for further development on the
issue of whether there had been a material worsening of appellant’s accepted condition
warranting a modification of the wage-earning capacity.

2

By decision dated January 4, 2010, OWCP again denied modification of the August 21,
2006 LWEC determination. Appellant requested review of the written record by request
postmarked February 4, 2010. By decision dated March 1, 2010, OWCP denied her request as it
was not filed within 30 days.
Appellant submitted additional medical reports by her treating physician, Dr. E.W. Long,
a Board-certified physiatrist. In a February 1, 2010 report, Dr. Long opined that her cervical
condition worsened from 1999 to 2003, from 2003 to 2006 and from 2006 to 2008. He opined
that appellant did not have sitting tolerance to function full time on a reasonably regular basis as
an information clerk. Dr. Long further noted that she had substantial bilateral sensorineural
hearing loss that compromised her ability to function in a job where frequent communication
with the public was a primary requirement. In an August 18, 2010 report, he noted that
appellant’s symptoms were persisting and that she was noticing neck pain along with aching in
the right posterior shoulder and posterolateral arm. Dr. Long also noted cramping in her right
arm and tingling in her right hand and foot.
By letter dated January 26, 2011, received by OWCP on February 10, 2011, appellant
requested reconsideration “of my reduced benefits” stating that she was not able to work as an
information clerk. She noted that she provided OWCP additional facts from her doctor and also
documentation of her hearing loss which would make it problematic to perform duties of an
information clerk. On February 10, 2011 appellant also submitted a January 26, 2011 form she
completed requesting assistance from her congressional representative, wherein she indicated
that she was disabled due to an employment-related injury and that she was “trying to reverse
decision of reduced benefits” by OWCP as she was not able to return to work.
By decision dated February 8, 2011, OWCP denied appellant’s request for
reconsideration as it was not timely filed and failed to establish clear evidence of error.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination.3
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 OWCP’s procedure manual
provides that, if a formal loss of wage-earning capacity decision has been issued, the rating
should be left in place unless the claimant requested resumption of compensation for total wage
loss. In this instance the claims examiner will need to evaluate the request according to the

3

S.C., Docket No. 10-2327 (issued August 5, 2011); Sharon C. Clement, 55 ECAB 552 (2004).

4

Katherine T. Kreger, 55 ECAB 633 (2004); Sue A. Sedgwick, 45 ECAB 211 (1993).

3

customary criteria for modifying a formal loss of wage-earning capacity.5 The burden of proof is
on the party attempting to show a modification of the wage-earning capacity determination.6
ANALYSIS
OWCP accepted appellant’s claim for cervical strain, bilateral carpal tunnel syndrome
and cervical spondylosis with myelopathy. By decision dated August 21, 2006, it found that she
had the capacity to earn wages as an information clerk and reduced appellant’s compensation.
On January 4, 2010 OWCP denied modification of the LWEC determination. On January 26,
2011 appellant requested reconsideration. However, as OWCP issued a formal decision on
LWEC on August 21, 2006, Board precedent and OWCP’s procedures direct the claims
examiner to consider the criteria for modification when a claimant requests a resumption of
compensation for total wage loss.7 While appellant used the term reconsideration in her
January 26, 2011 request, she implicitly asserted that the medical evidence established that her
employment-related condition had worsened.8 The Board notes that in support of her request,
appellant submitted further medical evidence by Dr. Long wherein he opined that her medical
condition had worsened and that she could not tolerate a position as information clerk.
In its February 8, 2011 decision, OWCP failed to address the wage-earning capacity
issue. Rather, it adjudicated the timeliness of the request for reconsideration and noted that
appellant had not established clear evidence of error. Under the circumstances of this case,
however, the Board finds that the issue presented was whether the August 21, 2006 wage-earning
capacity determination should be modified.9 The case will be remanded for adjudication of the
wage-earning capacity issue. Following such development as OWCP deems necessary, it shall
issue an appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for decision.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
6

Sue A. Sedgwick, supra note 4.

7

Katherine T. Kreger, supra note 4; Sharon C. Clement, supra note 3.

8

Stanley B. Plotkin, 51 ECAB 700 (2000).

9

S.C., supra note 3.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 8, 2011 is set aside. The case is remanded to OWCP for
further development consistent with this decision.
Issued: April 23, 2012
Washington, D.C.

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

